Title: To John Adams from Jean de Neufville, 3 May 1781
From: Neufville, Jean de
To: Adams, John



Honourd Sir
Amsterdam the 3d. May 1781

May I begg leave to inform yoúr Excellency of the invitation I have gott on a súdden to vizit Paris for a few days, where I had the honoúr to wait on His Excellency B Franklin, who did me the honoúr to receive and treat me with the utmost politeness. I have mentioned again the Bill which yoúr Excellency had projected that we should Accept, as belonging to the former parcell bútt Mr. Franklin said that he would write to yoúr Excellency on that matter, to Accept likewise this bill; so we doúbt not bútt this will be settled.
I had also the honoúr to wait on Colonell Laúrens. He was so obliging as to allow me the money we advanced to Comodor Gillon and also the remainder of what the Comodor was in want for the Colonell should write to yoúr Excellency aboút it and we doubt not bútt on the Comodores proper application he will be assisted, as well as we, We never could have expected a more gracioús relieve for which we certainly acknowledge Yoúr Excellencys favoúrs as we know she had been concernd in the matter, and if I had not determind in the moment I sett oút I would not have failed to ask for Yoúr Excellencys comands. My readiness to be employd in this bússiness for the Comodor brought me a reward not indifferent to my principles to see myself employd in a Comission for some supplys for Congress, Colonel Laúrens favourd my hoúse there with, and having already prepared a great part there off, I múst sett oút again to procúre the remainder, leaving my son at the head of the hoúse; I do not expect I shall be long detaind before I am able to retúrn, and then I shall not faill to pay my personall respects to Yoúr Excellency at the American Hotel in Amsterdam; with my best Wishes and exertions for all what can be noble and respirat liberty I have the honoúr to be with perfect Regard and Esteem, Honoúrd Sir Yoúr Excellencys most obedient and most humble Servant

John de Neufville

